PER CURIAM.
The appellant challenges an order of the trial court summarily denying his motion for postconviction relief. The trial court failed to address the claims raised in the motion and attached no record excerpts supporting the summary denial. The appellant’s claim that the trial court erred in failing to elicit a factual basis for his plea is without merit. However, because the appellant has stated a facially sufficient claim that his counsel was ineffective for failing to pursue a statute of limitations *759defense, see Byrd v. State, 754 So.2d 191, 192 (Fla. 3d DCA 2000), we reverse the summary denial of that claim and remand to the trial court to either conduct an evidentiary hearing or attach record excerpts conclusively demonstrating that the appellant is not entitled to the relief he seeks.
Affirmed in part and reversed in part.
ERVIN, WEBSTER and BENTON, JJ., CONCUR.